         Case 1:19-cv-00404-TNM Document 16 Filed 04/22/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NAYDA ALVAREZ, et al.,                       )
                                             )
                        Plaintiffs,          )
                                             )
v.                                           )       Civil Action No. 19-cv-404 (TNM)
                                             )
DONALD TRUMP, et al.,                        )
                                             )
                        Defendants.          )
                                             )

                                      NOTICE OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), and in light of defendants’

factual representations that “the planned project for the Tract” that includes building on property

owned by plaintiffs Alvarez, Gaytan, and Alvarez, and, more generally, “any ongoing or planned

barrier construction in the RGV [Rio Grande Valley]” “will not use funds transferred pursuant to

authorities invoked in the President’s February 15, 2019 national emergency proclamation,

including 10 U.S.C. § 2808, or pursuant to 10 U.S.C. § 284,” Second Flossman Decl. ¶ 8, ECF 8-

2; Supp. Flossman Decl. ¶ 5, ECF 13-1, plaintiffs hereby dismiss this action.

Dated: April 22, 2019                        Respectfully submitted,

                                             /s/ Allison M. Zieve
                                             Allison M. Zieve (DC Bar No. 424786)
                                             Michael T. Kirkpatrick (DC Bar No. 486293)
                                             Scott L. Nelson (DC Bar No. 413548)
                                             Rebecca Smullin (DC Bar No. 1017451)
                                             Public Citizen Litigation Group
                                             1600 20th Street NW
                                             Washington, DC 20009
                                             (202) 588-1000

                                             Counsel for Plaintiffs
